Decree, so far as appealed from, affirmed, with costs to respondents payable out of the estate. The provisions of the will being ambiguous, the special guardian was justified in taking this appeal to present his views as to the correct construction of the will, in the interest of his wards. Compensation is, therefore, awarded to him in the sum of $100, and his disbursements on this appeal, payable out of the trust fund in which Solomon Lichtenstein, Jr., and Harry C. Lichtenstein, infants, are interested as residuary legatees. All eoheur. Present — Hubbs, P. J., Clark, Davis, Crouch and Taylor, JJ.